Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 13, 2020

                                    No. 04-19-00044-CV

                                  TITLE SOURCE, INC.,
                                        Appellant

                                              v.

             HOUSECANARY, INC., formerly known as Canary Analytics, Inc.,
                                  Appellees'

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI06300
                        Honorable David A. Canales, Judge Presiding


                                       ORDER
       On March 9, 2020, appellant filed a Motion for Leave to File Response to Appellee’s
Post-Submission Letter Brief. After consideration, appellant’s motion is GRANTED.

       It is so ORDERED on March 13, 2020.

                                                                  PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ
             Clerk of Court